Wood, J., (after stating the facts.) The county court was correct in refusing these claims. No such investigation as that set up in Durden’s petition is contemplated by the statute authorizing the appointment of commissioners of accounts. The circuit court erred in referring the matter for investigation to them, and in allowing the claims of the commissioners for making such investigation. The whole proceeding was without authority and absolutely void. The duties of the “commissioners of accounts” are defined by the statute authorizing their appointment, and nowhere in this statute can authority be found for the investigation ordered by the circuit court and undertaken by the “commissioners of accounts,” as shown by this record. See chap. 22, Kirby’s Digest. It will be seen from an examination of the act that the time when the commissioners shall meet is designated, and the length of time they shall be in session is clearly defined. They can not be in session under the law more than three weeks, and they must meet “on the Monday preceding by three weeks the next session of the circuit court” after their appointment. If they fail “from any cause to meet on the day above mentioned, they shall meet on any day within a week thereafter.” Section 628, Kirby’s Digest. “If the commissioners shall fail to make their report on the first day of the term after their appointment, it shall be the duty of the circuit court to issue proper process, and summon and compel the appearance of the commissioners, and cause the making and filing of such report.” Section 636, Kirby’s Digest. The time when the commission is to meet is thus clearly defined, and the time they shall remain in session is limited to three weeks, for their report is due on “the first day of the term after their appointment.” The first term of the circuit court for the Greenwood District after these commissioners were appointed began on the 6th day of July, 1903. The commissioners under the order of. the circuit court to investigate the account of Durden met August 31, 1903, and continued thereafter trom time to time individually and collectively to investigate his account until some time in December, as is shown from dates in one of the substituted accounts filed in the record. The judgment of the circuit court is reversed, and the cause is dismissed. Hile, C. J., not participating.